2021 IL App (1st) 161641
                                            No. 1-16-1641
                                            March 29,2021

                                                                                  FIRST DIVISION


                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT


     THE PEOPLE OF THE STATE OF ILLINOIS, )                  Appeal from the Circuit Court
                                          )                  Of Cook County.
          Plaintiff-Appellee,             )
                                          )                  No. 85 C 11509
          v.                              )
                                          )
     WILLIE DIXON,                        )                  The Honorable
                                          )                  Thomas V. Gainer Jr.,
          Defendant-Appellant.            )                  Judge Presiding.



                   PRESIDING JUSTICE WALKER delivered the judgment of the court.
                   Justice Hyman and Justice Coghlan concurred in the judgment.


                                             OPINION


¶1        Once again, this court confronts issues arising from the extensive criminal activities of

       police officers who collaborated with Commander Jon Burge at Area 1 and Area 2 police

       headquarters in Chicago. A jury found Willie Dixon guilty of a murder that occurred in 1985.

       This court affirmed the conviction and later affirmed the denial of his postconviction petition.

       In 2016, Dixon filed a motion for leave to file a successive postconviction petition. He alleged

       that two of Burge’s associates, Detectives Daniel McWeeny and Raymond Madigan,

       improperly influenced a witness to falsely identify Dixon as the murderer. Dixon supported his
     No. 1-16-1641


        motion with reports of McWeeny’s and Madigan’s participation in the officers’ criminal

        activities at Area 2 headquarters. The trial court denied the motion for leave to file the

        successive postconviction petition. We hold that the motion adequately alleges facts that

        support findings of cause for Dixon’s failure to raise the issue earlier and prejudice from the

        lack of evidence at trial. We reverse and remand for further proceedings on the successive

        postconviction petition.

¶2                                         I. BACKGROUND

¶3         In 1985 Enos Conard and his son, Troy Conard, sold ice cream bars out of a truck. On July

        6, 1985, two men asked Troy for ice cream. As Troy started to give one of the men an ice

        cream bar, he saw a gun in the man’s hand. Troy said, “Dad, he’s got a gun.” Enos, his own

        gun in hand, turned to look, and the man outside the truck fired one shot. The bullet killed

        Enos. Troy told police the shooter was a black man about 25 or 26 years old, who stood about

        5 feet, 8 inches, weighed around 165 pounds, and had short hair and sideburns. Late in August

        1985, police arrested L.C. Riley as an accomplice to the murder. Police arrested Dixon in

        September 1985 and charged him with shooting Enos. Dixon, 33 years old, stood 6 feet, 1 inch,

        weighed 185 pounds, and wore no sideburns.

¶4         Dixon filed a motion to suppress evidence that Troy identified Dixon as the shooter from

        a photo array and in person lineup. In the photo array, admitted into evidence, only one

        photograph, Dixon’s, bore any writing. Dixon’s name appeared on the back of the photograph.

        McWeeny testified that he wrote the name on the photograph after Troy identified it as a picture

        of the shooter. Madigan corroborated McWeeny’s testimony. McWeeny and Troy testified that



                                                     2
     No. 1-16-1641


        the participants in the lineup were silent. One of the fillers in the lineup testified that each

        participant stepped forward and stated his name while Troy watched.

¶5         The trial court found McWeeny, Madigan, and Troy credible. The court denied the motion

        to suppress the photo array identification but granted the motion to suppress the lineup

        identification based on the finding that police violated Dixon’s right to counsel during the

        lineup. The court also barred Troy from identifying Dixon in court as the shooter. No physical

        evidence tied Dixon to the crime. The evidence at the jury trial came primarily from two

        witnesses: Troy and Michael Wilson. In exchange for Wilson’s testimony against Riley and

        Dixon, and for Wilson’s guilty plea to a charge of attempted armed robbery, the State agreed

        to drop murder charges against Wilson and recommend a sentence of four years in prison.

¶6         Wilson testified that on July 6, 1985, he went to a liquor store, where he saw Riley and

        Dixon. Wilson left to sit in his car, and Riley and Dixon approached Wilson. Riley said, “let’s

        stick up a[n] ice cream truck.” Wilson agreed to drive, and he agreed to let Riley use Wilson’s

        gun. The three men cruised the area looking for ice cream trucks. When they found one, Wilson

        drove past and parked some distance away. Riley and Dixon walked through a park towards

        the truck. Wilson saw Riley hand Dixon the gun. A few minutes later, Riley and Dixon returned

        to Wilson’s car. According to Wilson, Riley said, “Willie shot the man.” Troy testified that,

        six days after the murder, he returned to the police station to look through mug shots. He picked

        one as looking like the shooter and asked to see a more recent photo. The more recent photo

        did not look to Troy like the shooter. Six weeks later, in August 1985, McWeeny showed Troy

        an array of five photographs. From the array, Troy chose the photograph of Dixon as

        resembling the shooter. Again, he asked to see a more recent photograph. McWeeny then

                                                     3
     No. 1-16-1641


        showed Troy an array of six photographs. Troy picked a photograph of Dixon as a depiction

        of the shooter.

¶7         The trial court ruled that on cross-examination defense counsel improperly suggested Troy

        could not recognize Dixon in court as the shooter. The court permitted Troy to identify Dixon

        in court as the man who shot Enos. Dixon’s mother testified that Dixon never wore sideburns.

        Defense counsel argued that Troy’s initial description of the shooter did not match Dixon. The

        jury found Dixon guilty of first degree murder. The trial court sentenced him to life in prison.

        This court affirmed the conviction and sentence. People v. Riley, 230 Ill. App. 3d 1013 (1992).

        Dixon filed numerous petitions for relief, including a petition for a writ of habeas corpus, a

        petition under section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West

        2012)), a postconviction petition, and several motions for leave to file successive

        postconviction petitions. The trial court denied all the petitions for relief, and this court

        affirmed the rulings. People v. Dixon, No. 1-95-3756 (1997) (unpublished order under Illinois

        Supreme Court Rule 23); People v. Dixon, No. 1-00-0285 (2001) (unpublished order under

        Illinois Supreme Court Rule 23); People v. Dixon, No. 1-00-3444 (2001) (unpublished order

        under Illinois Supreme Court Rule 23); People v. Dixon, No. 1-01-4482 (2003) (unpublished

        order under Illinois Supreme Court Rule 23); People v. Dixon, No. 1-03-3387 (2003)

        (dispositional order); People v. Dixon, No. 1-04-3111 (2005) (dispositional order); People v.

        Dixon, No. 1-06-0498 (2007) (unpublished order under Illinois Supreme Court Rule 23);

        People v. Dixon, No. 1-07-1898 (2007) (dispositional order); People v. Dixon, No. 1-08-0183

        (2008) (dispositional order); People v. Dixon, No. 1-08-1518 (2009) (unpublished order under




                                                     4
     No. 1-16-1641


        Illinois Supreme Court Rule 23); People v. Dixon, No. 1-13-1469 (2014) (unpublished

        summary order under Illinois Supreme Court Rule 23(c)).

¶8         In January 2016, Dixon filed another motion for leave to file a successive postconviction

        petition and asserted that new evidence substantiated his claim that police improperly

        influenced Troy to identify Dixon as the shooter. He attached to his petition a report published

        in the Chicago Sun-Times on October 21, 2008, entitled “Human Rights at Home: The Chicago

        Police Torture Archive.” See People’s Law Office, 118 Documented Burge Area 2 and 3

        Torture    Victims   1972-1991,    https://peopleslawoffice.com/wp-content/uploads/2014/01/

        1.6.14.-Documented-TortureSurvivorsunderBurge.pdf         (last   visited   Mar.   18,    2021)

        [https://perma.cc/6H5D-FMV9]. The report lists dates, perpetrators, and victims of

        documented abuse by police officers who worked with Burge from 1972 to 1991. According

        to the report, McWeeny participated in the physical and psychological abuse of Melvin Jones,

        James Andrews, David Faultneroy, Lee Nora, Darrell Cannon, Leroy Orange, Leonard Kidd,

        Alex Moore, Stanley Howard, Aaron Patterson, Madison Hobley, Keith Walker, and TyShaun

        Ross. Madigan participated in the physical and psychological abuse of Adams, Faultneroy,

        Nora, Orange, Kidd, Patterson, Lonza Holmes, Eric Caine, and Clarence Trotter. In several

        cases concerning the listed victims, McWeeny and Madigan refused to answer questions about

        the evidence of abuse on grounds that the answers would tend to incriminate them. Dixon also

        attached an article from the Chicago Tribune about crimes committed by police working with

        Burge. Steve Mills & Maurice Possley, 3 Burge Cops Get Immunity in Torture Case, Chi.

        Tribune,     Dec.    2,   2005,   https://www.chicagotribune.com/news/ct-xpm-2005-12-02-

        0512020133-story.html (last visited Mar. 18, 2021) [https://perma.cc/L2NG-PKK3].

                                                     5
       No. 1-16-1641


¶9           Dixon said in his motion for leave to file a successive postconviction petition:

                    “The allegations of Det’s McWeeny and Madigan pattern and practice of

                    misconduct as presented in the instant petition are newly discovered, since,

                    such evidence was not reasonabl[y] available to defendant at the time of his

                    first post-conviction petition. *** [T]his evidence would negatively impact

                    Det’s McWeeny and Madigan credibility at the suppression hearing.”

          The trial court denied Dixon’s motion for leave to file a successive postconviction petition.

          Dixon now appeals. The State has filed no response to Dixon’s appeal. We address the merits

          of the appeal on the basis of Dixon’s brief alone. See People v. Salgado, 353 Ill. App. 3d 101

          (2004).

¶ 10                                             II. ANALYSIS

¶ 11         We review de novo the decision to deny a motion for leave to file a successive

          postconviction petition. People v. Bailey, 2017 IL 121450, ¶ 13. Although the Post-Conviction

          Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2016)) contemplates only one

          postconviction petition for each conviction, courts may allow successive postconviction

          petitions when the petitioner can show either actual innocence or cause and prejudice for the

          failure to raise the claim earlier. People v. Edwards, 2012 IL 111711, ¶ 22. For the cause and

          prejudice test, the defendant must allege facts supporting findings of cause for failure to raise

          the claim earlier and prejudice in that the matter not raised “so infected the entire trial that the

          resulting conviction or sentence violates due process.” People v. Pitsonbarger, 205 Ill. 2d 444,

          464 (2002). The court should deny leave to file a successive postconviction petition “when it

          is clear, from a review of the successive petition and the documentation submitted by the

                                                         6
       No. 1-16-1641


          petitioner, that the claims alleged by the petitioner fail as a matter of law or where the

          successive petition with supporting documentation is insufficient to justify further

          proceedings.” People v. Smith, 2014 IL 115946, ¶ 35. Dixon has shown cause for failing to

          raise the claim earlier, as the extent of the criminal activities of the officers working with Burge

          mostly came to light after Dixon’s 1987 trial and after the dismissal of his postconviction

          petition in 1995. See People v. Almodovar, 2013 IL App (1st) 101476, ¶¶ 63-64.

¶ 12         Dixon also suffered prejudice from the suppression of evidence, known to police at the

          time of Dixon’s trial, concerning McWeeny’s and Madigan’s history of misconduct. This

          court’s opinion on the direct appeal reflects the extent to which this court accepted testimony

          adduced by the prosecution as unquestionably true. The court started its opinion:

                       “On July 6, 1985, L.C. Riley, Jr., Willie Dixon, and Michael Wilson decided to rob

                 an ice cream truck. That evening, the three encountered a truck operated by Enos

                 Conard and his son, Troy. As Wilson remained in a car nearby, Dixon, armed with a

                 handgun, and Riley approached the truck’s side service window and ordered a fudge

                 bar from Troy.” Riley, 230 Ill. App. 3d at 1015.

¶ 13         The trial court and the jury did not hear evidence that McWeeny and Madigan used

          beatings, threats, perjury, and other criminal acts to obtain wrongful convictions in several

          cases. This evidence would have been relevant in excluding the testimony of these witnesses

          at the motion to suppress identification testimony.

¶ 14         Troy has not testified that McWeeny and Madigan physically or psychologically abused

          him to induce him to identify Dixon as the shooter, but the proffered new evidence “was

          relevant and material because it established a pattern of abuse on the part of Detective[s

                                                         7
       No. 1-16-1641


          McWeeny and Madigan] that would impeach [their] credibility.” Almodovar, 2013 IL App

          (1st) 101476, ¶ 67. The acts alleged in the petition show a pattern and practice of fabricating

          evidence to obtain criminal convictions.

¶ 15          The allegations in the postconviction petition and its supplement, along with evidence

          adduced in a number of other cases involving officers working under the direction of Burge at

          Area 2 police headquarters, also support the conclusion that Burge and some of the officers he

          directed used a variety of methods, including torture, beatings, threats, and perjury, to obtain

          criminal convictions against their victims. See Hobley v. Burge, 223 F.R.D. 499 (N.D. Ill.

          2004); United States v. Burge, No. 08 CR 846, 2009 WL 3597950 (N.D. Ill. Oct. 27, 2009);

          United States ex rel. Maxwell v. Gilmore, 37 F. Supp. 2d 1078, 1094 (N.D. Ill. 1999); Elliott

          Riebman, How and Why a Code of Silence Between State’s Attorneys and Police Officers

          Resulted in Unprosecuted Torture, 9 DePaul J. for Soc. Just. 1, 20 (2016),

          https://via.library.depaul.edu/jsj/vol9/iss2/3/.

¶ 16          The allegations in the petition, along with evidence in other cases, indicate that McWeeny

          and Madigan participated in criminal activities. See People v. Nicholas, 2013 IL App (1st)

          103202, ¶ 40; People v. Whirl, 2015 IL App (1st) 111483, ¶ 68. The proffered evidence

          impeaching McWeeny and Madigan justifies further proceedings to determine whether

          McWeeny and Madigan improperly influenced Troy to identify Dixon as the shooter by

          singling out Dixon’s picture in the photo array, labeling the picture with Dixon’s name, and

          having Dixon state his name in the lineup Troy viewed at the police station. “[I]t is proper to

          cross-examine a witness about engagement in an unlawful and disreputable occupation as a

          matter affecting general credibility.” People v. Newman, 123 Ill. App. 3d 43, 46 (1984); see

                                                         8
       No. 1-16-1641


          People v. Neumann, 148 Ill. App. 3d 362, 372 (1986) (evidence of witness’s involvement in

          organized crime admissible for impeachment). Because Dixon has shown both cause for and

          prejudice from the lack of evidence at trial impeaching McWeeny and Madigan, the trial court

          should have granted him leave to file his successive postconviction petition. Almodovar, 2013

          IL App (1st) 101476, ¶ 75.

¶ 17                                        III. CONCLUSION

¶ 18         Because Dixon sufficiently alleged facts supporting findings of both cause and prejudice,

          we reverse the trial court’s judgment and remand for further proceedings on Dixon’s successive

          postconviction petition. Reversed and remanded.




                                                      9
No. 1-16-1641



                                  No. 1-16-1641


Cite as:                 People v. Dixon, 2021 IL App (1st) 161641


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 85-C-
                         11509; the Hon. Thomas V. Gainer Jr., Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and Ann C. McCallister, of
for                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                No brief filed for appellee.
for
Appellee:




                                        10